Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flowers, Jr. (US 2009/0000135 A1).
             With respect to independent Claim 1, Flowers, Jr. disclose(s): A laser alignment tool for projecting a laser spot onto a target object (Fig. 4b), comprising:  a tool body having a rear surface that is normal to a central axis of the laser alignment tool (300 in Fig. 3a); a laser emitter mounted on the tool body such that the laser emitter projects a laser beam along the central axis of the laser alignment tool (314 in Fig. 3b); and a centering element on the tool body adapted to securely position the laser alignment tool near an end of an elongated member such that an axis of the elongated member is substantially coaxial with the central axis of the laser alignment tool (312 in Fig. 3b).

With respect to Claim 2, Flowers, Jr. teach(es) the tool of independent Claim 1. Flowers, Jr. further disclose(s): wherein the centering element comprises a ring (312 in Fig. 3b).

With respect to Claim 3, Flowers, Jr. teach(es) the tool of Claim 2. Flowers, Jr. further disclose(s): wherein the ring is sized and shaped so that the end of the elongated member fits inside the ring (Fig. 3b).

With respect to Claim 4, Flowers, Jr. teach(es) the tool of Claim 2. Flowers, Jr. further disclose(s): wherein the elongated member comprises a pipe, and wherein the ring is sized and shaped so that the end of the pipe fits over the ring (paragraph 35).

With respect to Claim 5, Flowers, Jr. teach(es) the tool of independent Claim 1. Flowers, Jr. further disclose(s): wherein the centering element comprises an annular groove (312 in Fig. 3b).

With respect to Claim 6, Flowers, Jr. teach(es) the tool of independent Claim 1. Flowers, Jr. further disclose(s): wherein the rear surface is adapted to contact a flat surface of the elongated member that is near the end of the elongated member such that the central axis of the laser alignment tool is normal to the flat surface (306c in Fig. 3b).

With respect to Claim 7, Flowers, Jr. teach(es) the tool of independent Claim 1. Flowers, Jr. further disclose(s): wherein the centering element is adapted to be positioned on a fitting on the end of the elongated member (Fig. 3b).

With respect to Claim 8, Flowers, Jr. teach(es) the tool of independent Claim 1. Flowers, Jr. further disclose(s): wherein the centering element comprises a plurality of concentric centering elements, wherein each centering element is adapted for use with a different sized elongated member (306a-c in Fig. 3b).

With respect to Claim 9, Flowers, Jr. teach(es) the tool of Claim 8. Flowers, Jr. further disclose(s): wherein the plurality of concentric centering elements comprise a plurality of rings extending away from the rear surface (Fig. 3b).

With respect to Claim 10, Flowers, Jr. teach(es) the tool of Claim 8. Flowers, Jr. further disclose(s): wherein the plurality of concentric centering elements comprise a plurality of annular grooves in the rear surface (Fig. 3b).

With respect to Claim 11, Flowers, Jr. teach(es) the tool of independent Claim 1. Flowers, Jr. further disclose(s): further comprising a first level mounted on the tool body to indicate a level condition when the central axis is horizontal (308a in Fig. 3c).

With respect to Claim 12, Flowers, Jr. teach(es) a method of using the alignment tool of Claim 11. Flowers, Jr. further disclose(s): activating the laser emitter (Fig. 4b); positioning the laser alignment tool on the end of the elongated member such that the laser beam is projected along the axis of the elongated member (Fig. 4b); positioning the elongated member so that the first level indicates that the central axis is horizontal; and marking the target object where the laser spot illuminates it (Fig. 4b).

With respect to Claim 13, Flowers, Jr. teach(es) the tool of Claim 11. Flowers, Jr. further disclose(s): further comprising a second level mounted on the tool body to indicate a level condition when the central axis is vertical (308b in Fig. 3c).

With respect to Claim 14, Flowers, Jr. teach(es) a method of using the laser alignment tool of Claim 13. Flowers, Jr. further disclose(s): activating the laser emitter (Fig. 4b); positioning the laser alignment tool on the end of the elongated member such that the laser beam is projected along the axis of the elongated member (Fig. 4b); positioning the elongated member so that the second level indicates that the central axis is vertical; and marking the target object where the laser spot illuminates it (Fig. 4b).

With respect to Claim 15, Flowers, Jr. teach(es) the tool of independent Claim 1. Flowers, Jr. further disclose(s): further comprising a level mounted on the tool body to indicate a level condition when the central axis is vertical (308b in Fig. 3c).

With respect to Claim 16, Flowers, Jr. teach(es) a method of using the laser alignment tool of independent Claim 1. Flowers, Jr. further disclose(s): activating the laser emitter (Fig. 4b); positioning the laser alignment tool on the end of the elongated member such that the laser beam is projected along the axis of the elongated member (Fig. 4b); and marking the target object where the laser spot illuminates it (Fig. 4b).

With respect to Claim 17, Flowers, Jr. teach(es) the method of using the tool of Claim 16. Flowers, Jr. further disclose(s): wherein positioning the laser alignment tool comprises contacting the rear surface of the laser alignment tool with a flat surface of the elongated member that is near the end of the elongated member (Fig. 4b).

	With respect to independent Claim 18, Flowers, Jr. disclose(s):  A laser alignment tool for projecting a laser spot onto a target object (Fig. 4b), comprising: a tool body having a rear surface that is normal to a central axis of the laser alignment tool (300 in Fig. 3a); a laser emitter mounted on the tool body such that the laser emitter projects a laser beam along the central axis of the laser alignment tool (314 in Fig. 3b); a plurality of concentric centering rings on the tool body, wherein each of the plurality of concentric centering rings is adapted to hold the laser alignment tool near an end of an elongated member (306a-c in Fig. 3b); a first level mounted on the tool body to indicate a level condition when the central axis is horizontal (308a in Fig. 3c) ; and a second level mounted on the tool body to indicate a level condition when the central axis is vertical (308b in Fig. 3c); wherein a longitudinal axis of the elongated member is aligned with the central axis when the laser alignment tool is positioned relative to the end of the elongated member by one of the plurality of concentric centering rings (paragraph 35).

                With respect to independent Claim 19, Flowers, Jr. disclose(s): A laser alignment tool for projecting a laser spot onto a target object (Fig. 4b), comprising:  a tool body having a rear surface that is normal to a central axis of the laser alignment tool (300 in Fig. 3a); a laser emitter mounted on the tool body such that the laser emitter projects a laser beam along the central axis of the laser alignment tool (314 in Fig. 3b); a plurality of concentric annular grooves on the rear surface of the tool body, wherein each of the plurality of concentric annular grooves is adapted to position the laser alignment tool on an end of a pipe (308a-c in Fig. 3b); a first level mounted on the tool body to indicate a level condition when the central axis is horizontal (308a in Fig. 3c); and a second level mounted on the tool body to indicate a level condition when the central axis is vertical (308b in Fig. 3c); wherein a longitudinal axis of the pipe is aligned with the central axis when the flat surface of the pipe is against the rear surface of the tool body and when the end of the pipe is in one of the plurality of concentric annular grooves (paragraph 35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to alignment tools: Berkman et al. (US 2010/0095540 A1); McCarthy (US 9,080,864 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
03 November 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855